On June 12, 1996, it was the judgment of the court that Michael Adair Ellenburg be and is hereby committed to the Department of Corrections for a term of five (5) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the judgment of the court that Michael Adair Ellenburg be and is hereby sentenced to a term of one (1) year on Count II and to a term of six (6) months on Count III in the Missoula County Jail in Missoula, Montana. The sentences shall run concurrently with each other. It is the recommendation of the Court that the defendant shall be placed at the Montana State Prison for treatment. It is the recommendation of the Court that when the defendant is placed on parole or released in a community setting the conditions and provisions of the suspended sentences shall apply. That, however, defendant’s sentence on Count II and all but seven (7) days of defendant’s sentence on Count III is hereby suspended on terms and conditions as stated in the June 12,1996 judgment. Defendant shall receive credit for time served at Missoula County Jail from December 30, 1995, through *72January 1, 1996; and from May 22, 1996, through date of.sentencing,' June 12, 1996, in the amount of twenty-five (25) days. ■ .•
DATED this 11th day of September, 1997.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Gourt. . '
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only .to reduce thé sentence or affirm it, but also to increase it. The defendant was.further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed. . ■ ■ ¡ , ■
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Michael Adair Ellenburg for representing himself in this matter. ’